Citation Nr: 0922101	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  

In January 2007, the Board reopened the Veteran's claim for 
service connection for a low back disorder and remanded the 
claim for additional development.  After the requested 
development was undertaken, the case was returned to the 
Board.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current low back 
disorder and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for low back disorder are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board acknowledges that prior to the initial AOJ decision 
on this matter, proper VCAA notice was not provided.  
However, in a February 2007 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the February 2007 letter, 
and opportunity for the Veteran to respond, the May 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of February 2007 
and May 2009 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's August 2006 Board hearing, along with various 
statements provided by the Veteran and his representative, on 
his behalf.  The Board finds that the VA examination provided 
to the Veteran in May 2009 is adequate for purposes of this 
appeal and that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Service Connection

The Veteran asserts that he has a low back disorder as a 
result of his active service in the United States Air Force.  
At his personal hearing, the Veteran testified that he 
received extensive treatment for complaints of back pain 
during service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record clearly establishes that the Veteran 
has a current low back disorder, as indicated, for example, 
in a May 2009 VA examination report showing a diagnosis of 
small herniated disc L5-S1 .  However, the record simply 
fails to establish that any current low back disorder is 
medically related to any incident of service.

The Veteran's service treatment records show multiple 
complaints of low back pain starting around February 1977, 
after the Veteran was lifting at work (apparently in late 
1976).  Provisional diagnoses entered during service include 
low back pain and low back pain secondary to pes planus.  
Diagnoses and assessments included low back pain, chronic low 
back pain, possible herniated lumbar disc, muscle spasm, low 
back sprain, lumbosacral strain, and chronic and acute 
lumbosacral strain.  In June 1979, a physician relayed that 
the Veteran was tall and sat in a slumped posture; he 
suggested that the Veteran was sure to get a backache if he 
sat in a slumped posture for long hours.  Multiple lumbar 
spine x-rays taken during service were reportedly normal.  
The Veteran declined a separation examination and the 
military determined that one was not needed.  

The Veteran filed claims for service connection for a low 
back disorder the month after he separated from service and 
in November 1983.  

More recently, a lumbar spine x-ray performed in October 2004 
showed no abnormalities.  A November 2004 MRI showed mild 
disc degeneration and mild facet arthrosis at L4-51, and a 
small central disc protrusion, facet arthrosis with mild 
central narrowing, and mild right-sided foraminal stenosis at 
L5-S1.  A progress note from that month lists a bulging disc 
at L5-S1 in the assessment.  Another progress note from 
November 2004 lists lumbosacral strain as an assessment.    

The Veteran had a private neurosurgical consultation in 
January 2005 where he reported low back and bilateral lower 
extremity pain, which originally started during his service 
in the 1970s after a low back injury.  The physician noted a 
subacute history over the past several years of increasing 
low back and bilateral lower extremity pain.  The physician 
noted the MRI findings from November 2004 and performed 
physical and neurological examinations.  His impression was 
that the Veteran had a history of low back pain and left 
lower extremity pain that did not appear to be radicular in 
nature.  He also explained that the low back pain was chronic 
and most likely musculoskeletal in origin.  The neurogenic 
pain was not consistent with a herniated disk or neural 
foraminal narrowing.  

A February 2007 note written on a prescription pad-
apparently from one of the Veteran's private physicians-
states that the Veteran has been treated for lumbosacral 
strain over a long period of time and an MRI showed positive 
herniated nucleus pulpous in the past.  

The Veteran was afforded a VA examination in February 2007.  
The examiner diagnosed degenerative disc disease of the 
lumbar spine but did not opine as to the etiology of this 
disorder.  

The Veteran was afforded another VA examination in May 2009.  
The diagnosis at that time was small herniated disc L5-S1 
within past decade.  The examiner opined that the present 
condition was not caused by or a result of military service.  
He explained that at this point in time if the back was due 
to service, one would see degenerative joint disease on plain 
films (x-rays) and evidence of longstanding disc changes on 
plain films, which were not seen even in the MRI of 2004, 
which would have been 27 years post onset; time enough for 
secondary changes to show if the problem began in 1977.  

None of the medical records reflecting diagnoses of current 
low back disorders suggest that there exists a medical nexus 
between the Veteran's current low back disorder and his 
military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical opinion.  In fact, the Veteran testified that no 
doctor had attributed his current back disorder to his 
service.  The Board appreciated the Veteran's honesty.

Moreover, when the question of etiology between a current low 
back disorder and service was presented to a physician, that 
physician answered in the negative and supported his opinion 
with a logical rationale, which included discussion of 
objective diagnostic testing.  This opinion took into account 
the Veteran's relevant history and included a physical 
examination.  As such, this opinion is afforded high 
probative value.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether there 
exists a relationship between the low back disorder for which 
service connection is sought, and service (a medical nexus), 
a matter only within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board recognizes that chronic diseases shown as such in 
service should be service connected if subsequent 
manifestations of the same chronic disease manifest at any 
later date.  See 38 C.F.R. § 3.303(b).  In this case, 
diagnoses of chronic low back pain and chronic and acute 
lumbosacral strain were made during service.  Section 3.303 
makes clear that a diagnosis including the word "Chronic" 
is not the same as a combination of manifestations sufficient 
to identify a disease entity and sufficient observation to 
establish chronicity at the time of a diagnosis; the latter 
being the requirement for a showing of a chronic disease 
during service for VA purposes.  Here, there is no showing of 
a chronic disease during service that has manifested itself 
at the present.  The diagnosis of chronic low back pain does 
not identify a disease entity, and it is unclear what is 
meant by "chronic and acute" lumbosacral strain, as acute 
by definition means having a short and relatively severe 
course.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 25 (30th ed. 
2003).   

In sum, the preponderance of the competent evidence is 
against a finding of arthritis manifest to a compensable 
degree within one year after separation from service and a 
nexus between a post-service low back disorder and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for low back disorder is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


